Citation Nr: 1048043	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1973 to October 1995.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2005 rating decision of the Department of 
Veterans Affairs Regional Office and Insurance Center in 
Philadelphia, Pennsylvania.  

The Veteran testified in support of this claim during a video 
conference hearing held before the undersigned in January 2010.  
In March 2010, the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

Current sleep apnea had its onset in service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board remanded the Veteran's claim in March 2010 for the 
purpose of obtaining a more comprehensive medical opinion 
regarding the etiology of the Veteran's sleep apnea.  At the 
time, the record included a succinctly written (one sentence) 
favorable medical opinion with no rationale; an unfavorable VA 
examiner's opinion, which was based on the absence of medical 
evidence of sleep apnea symptoms during service and did not 
contemplate lay evidence of such symptoms; multiple lay 
statements, and the Veteran's testimony.  Statements from two 
fellow servicemen and the Veteran's daughter, establish that 
during service the Veteran snored loudly and continuously, often 
waking himself up, occasionally stopped breathing while sleeping, 
and often complained of being tired.  

According to the Veteran, despite these problems, he was able to 
carry out his duties during service without trouble.  He 
attributes this to taking naps and a "good line of first 
defense", co-workers who warned him by waking him when others 
were approaching.

In its remand the Board sought a new examination so that the 
examiner could consider all lay statements of record before 
offering an opinion.   The Board pointed out that the report of 
the examination would be considered inadequate if the examiner 
relied solely on the absence of evidence in the service medical 
records to provide a negative opinion and did not consider lay 
evidence of in-service symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

While the case was in remand status, the file was transferred to 
a VA physician for review, as instructed.  The examiner referred 
to two of the lay statements of record, ignored one from a fellow 
serviceman and many from the Veteran, indicated that these 
statements confirmed in-service snoring, did not address the 
alleged cessation of breathing, feeling of tiredness or reason 
for which the Veteran was able to perform his in-service duties 
satisfactorily, and provided a negative opinion based on the 
absence of in-service medical evidence of sleep apnea symptoms, 
the Veteran's ability to perform his duties in service and his 
significant weight gain following discharge. 

Since then, the Veteran has submitted two additional lay 
statements, one from his former spouse, the other from his 
present spouse, which confirm in-service snoring that often woke 
them up and intermittent periods of silence while sleeping, now 
known to be apnea.  He has also submitted a more comprehensive 
statement arguing that the report of the initial VA examination 
and addendum opinion, prepared by the same VA examiner, is 
inadequate.  The Board agrees.  The second opinion had some of 
the same deficiencies as the first.

VA and private medical records document that the Veteran has 
current sleep apnea.  The Veteran and numerous lay persons have 
provided competent and credible reports of snoring and stopped 
breathing during service. 

He and his family members have reported ongoing symptomatology 
since service.  The Veteran's testimony and the lay statements 
appear to be credible and they report observable symptoms.  Their 
reports are thus competent.  

Weighing against the Veteran's claim is the absence of 
contemporaneous evidence prior to 2005 and the negative VA 
opinions.  As noted above, the VA opinions are inadequate and of 
little probative value.  In addition, the Veteran's symptoms were 
of a nature that did not demand immediate medical attention.  It 
is believable that the Veteran could have experienced these 
symptoms without seeking medical treatment or reporting them in 
contemporaneous medical histories.

The evidence supporting the claim consists of the numerous lay 
statements, the Veteran's testimony and the opinion of a private 
doctor.  The private medical opinion is also inadequate, because 
of the absence of any rationale, but the lay evidence is 
adequate.  

The evidence is at least in equipoise.   Resolving reasonable 
doubt in the Veteran's favor, the claim for service connection 
for sleep apnea is granted.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Service connection for sleep apnea is granted.



_________________________________________________
Mark. D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


